USCA1 Opinion

	




                            United States Court of Appeals                                For the First Circuit                                 ____________________        No. 96-1718                         FIREMAN'S FUND INSURANCE COMPANIES,                                Plaintiff, Appellant,                                          v.            AMERICAN INTERNATIONAL INSURANCE COMPANY OF PUERTO RICO, INC.,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                     [Hon. Jaime Pieras, II, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                      Coffin and Campbell, Senior Circuit Judges,                                           _____________________                           and DiClerico,* District Judge.                                           ______________                                 ____________________            Timothy J.  Armstrong with whom  Alvaro L. Mejer was  on brief for            _____________________            _______________        appellant.            Francisco E. Colon-Ramirez with  whom Francisco J. Colon-Pagan was            __________________________            ________________________        on brief for appellee.                                 ____________________                                    March 20, 1997                                 ____________________                                    ____________________             *Of the District of New Hampshire, sitting by designation.               COFFIN,  Senior Circuit  Judge.   This  appeal concerns  the                        _____________________          scope of insurance coverage  for the loss at sea of 19 containers          en route from Puerto Rico  to Miami.1  The disputing parties  are          the  two insurance companies  that maintained  insurance policies          covering  the   shipper,  Sea  Barge,   and  the   cargo-handling          stevedore, Ayala.   Fireman's  Fund, which provided  an insurance          policy  to  Sea Barge,  defended Sea  Barge  and Ayala  in multi-          district litigation resulting  from the loss, and then  sought to          compel AIICO, Ayala's insurer, to reimburse it for settlement and          litigation costs.   The district court found  that AIICO's policy          did  not  cover the  type of  risk at  issue here,  and therefore          granted  summary  judgment  for  AIICO.   Although  our  analysis          differs  in  some details  from that  of  the district  court, we          approve its general approach and ruling, and therefore affirm.                                        FACTS                                        _____               In 1985, three companies, Ayala, Maduro, and Zapata, joined          together to form a barge service named Sea Barge, to operate          between Puerto Rico and Miami.  Ayala and Maduro were stevedores:          Ayala's operations were in Puerto Rico; Maduro's were in Miami.          Zapata provided tug and barge services.  Pursuant to the          Shareholders' Agreement, Ayala, Maduro and Zapata agreed to                                        ____________________               1    As the full names of the relevant entities in this case          are  somewhat unwieldy, each will be referred to by the following          abbreviations:   Fireman's  Fund Insurance  Companies ("Fireman's          Fund"); American  International Insurance Company of Puerto Rico,          Inc.  ("AIICO"); Marine Transportation  Services Sea Barge Group,          Inc. ("Sea Barge"); Luis Ayala Colon & Sucesores, Inc. ("Ayala");          Zapata  Gulf Marine  Corporation  ("Zapata"); and  S.E.L.  Maduro          (Florida), Inc. ("Maduro").                                          -2-          cooperate in assisting Sea Barge to obtain cargo and cargo legal          liability insurance, as well as container and chassis damage          insurance.  They further agreed that each policy would name all          parties as additional insureds as well as Sea Barge.  Ayala and          Maduro also agreed to obtain liability insurance covering          stevedoring services provided to Sea Barge.                 Under a separate Stevedoring Agreement executed between Sea          Barge and Ayala, Ayala agreed to maintain public liability and          property damage insurance covering Ayala's liability for bodily          injury and property damage sustained by third parties arising out          of its stevedoring operations.               In October 1987, AIICO issued a comprehensive general          liability policy (the "MultiPeril Policy") to Ayala, covering          personal injury and property damage.  A separate policy covered          warehousing and stevedoring.  In July 1988, Fireman's Fund issued          a Marine Policy package to Sea Barge; this included a legal          liability policy, covering Sea Barge's legal liability for          physical loss or damage to goods and/or merchandise.2                 On December 16, 1988, Sea Barge's Barge 101 set off on its          ill-fated journey.  It encountered rough weather at sea, and 19          containers were lost.  Seven lawsuits were filed by cargo          claimants; of these, all named Sea Barge as defendant, but only                                        ____________________               2    The Fireman's  Fund policy identified Sea  Barge as the          named  assured,  and  Ayala,  Zapata, and  Maduro  as  additional          insureds  "solely with  respect  to their  activities" under  the          Shareholders Agreement.  The policy also  stated that it excluded          coverage  for damages  collectible  under  the Assured's  General          Liability Policy  and/or recovery under any  other primary policy          of the assured.                                           -3-          one also named Ayala as a defendant.3  Fireman's Fund, which          defended Sea Barge and Ayala in the ensuing multi-district          litigation, subsequently sought contribution and indemnity from          AIICO.4  AIICO refused, contending the loss was not covered by          its policy because the incident occurred during Sea Barge's          segment of the transportation endeavor, rather than during          Ayala's.  The district court granted summary judgment for AIICO,          concluding, largely on the basis of two exclusions contained in          the AIICO policy (the watercraft exclusion and the policy          territory exclusion), that the loss which occurred was not the          type insured against by the AIICO policy.  It therefore did not          reach the second issue raised by the parties as to which of the          two policies was primary.  This appeal followed.                                      DISCUSSION                                      __________               Our review of the district court's grant of summary          judgement in AIICO's favor is de novo.  Velez-Gomez v. SMA Life                                        __ ____   ___________    ________          Assur. Co., 8 F.3d 873, 875 (1st Cir. 1993).  Since the          __________          construction of an insurance policy is a question of law, we must          make our own independent examination of the policy.  Nieves v.                                                               ______          Intercontinental Life Ins. Co. of Puerto Rico, 964 F.2d 60, 63          _____________________________________________          (1st Cir. 1992).                                           ____________________               3    The  cases, five of which were filed in Florida and two          of  which  were  filed  in  Puerto  Rico,  were  consolidated and          transferred to the District of Puerto Rico.               4    Fireman's   Fund   had  previously   requested  AIICO's          participation in  the defense during  the pre-trial phase  of the          multi-district litigation; however, this request was rejected  by          AIICO.                                           -4-               Our analysis of the issue is potentially two-pronged: we          consider first whether the loss was the type covered by or          contemplated by the policies in question; and if so, we must          determine which policy is primary.  See Couch on Insurance 2d,                                              ___ _____________________          sec. 62: 44, 45 (Rev. ed. 1983).                 In addressing the first question, we turn to the language of          the policy, supplementing this if necessary with evidence of the          parties' intent, as demonstrated here in the Shareholders          Agreement, the Stevedoring Agreement, and the various affidavits          submitted.  See Nieves, 964 F.2d at 63 (if wording of contract is                      ___ ______          explicit and language is clear, terms and conditions are binding          on parties); U.S. Aviation v. Fitchburg-Leominster Flying Club,                       _____________    ________________________________          42 F.3d 84, 86 (1st Cir. 1994) (determination of ambiguity of          policy terms and resolution thereof are matters for the court).                 The AIICO policy, as noted above, was a comprehensive          general liability policy.  This policy contained a number of          relevant exclusions and endorsements modifying the policy.  For          the reasons we discuss below, these in the aggregate indicate          that the loss sustained here was not the type the AIICO policy          was intended to cover.  However, while the district court based          its grant of summary judgment largely on the watercraft and          policy territory exclusions, we find several other terms in the          AIICO policy more compelling, specifically those covering the          definition of the "named insured" and "additional insured."    We                                         -5-          first discuss briefly the grounds relied on by the district          court.5               The watercraft exclusion, contained in Section II of the          General Liability Insurance Coverage, provided:                    This insurance does not apply: [...]                               (e)  to bodily injury or property                    damage arising out of the ownership,                    maintenance, operation, use, loading or                    unloading of                                   (1)  any watercraft owned or                    operated by or rented or loaned to any                    insured, or                                   (2)  any other watercraft                    operated by any person in the course of his                    employment by any insured;                              but this exclusion does not apply                    to watercraft while ashore on premises owned                    by, rented to or controlled by the named                    insured.          Fireman's Fund maintains that reading this provision to exclude          coverage for Ayala's activities as a stevedore would render the          insurance policy meaningless, as Ayala's activities were          necessarily tied to loading and unloading Sea Barge vessels.                 But reading this as effectively excluding stevedoring          activities would not seem to us to contradict the general intent          of the parties and Ayala's expressed intent not to duplicate          insurance costs, for, as we have noted, AIICO issued a separate          policy to Ayala covering warehousing and stevedoring.  This fact          also seems to distinguish this case from Price v. Zim Israel                                                   _____    __________                                        ____________________               5    In  our analysis, we are  mindful that the  terms in an          insurance  contract are to be given their plain meaning.  Wickman                                                                    _______          v. Northwestern Nat'l  Ins. Co.,  908 F.2d 1077,  1084 (1st  Cir.             ____________________________          1990).                                         -6-          Navigation Co., 616 F.2d 422 (9th Cir. 1980),6 principally relied          ______________          on by appellant, for in Price applying the exclusion would have                                  _____          resulted in avoidance of an obligation which the insurer had          agreed to assume.7  In any event, we feel more comfortable          relying on other grounds for our disposition.                  We next turn to a second exclusion which the district court          emphasized in its decision -- the Policy Territory Exclusion.           The applicable section of the Policy Territory Exclusion states:                    "policy territory" means:                    a.    the Commonwealth of Puerto Rico, or                    b.    international waters or air space,                    provided the bodily injury or property damage                    does not occur in the course of travel or                    transportation to or from any other country,                                                        ________                    state or nation.... (emphasis added).                    _______________               AIICO makes much in its brief of the use of the term          "state," contending that the intended meaning includes other          states within the United States, rather than only contemplating          foreign states.  Again, we find this argument less than          convincing.  Black's Law Dictionary defines "state" as "either          ... body politic of a nation ... or ... an individual                                        ____________________               6     In  Price, the  Ninth Circuit  held that  a watercraft                         _____          exclusion similar  to this one in a  policy issued to a stevedore          did   not  preclude   coverage  for   injuries  sustained   by  a          longshoreman  employed  by the  stevedore  while  working on  the          transport  company's vessel.  Price v. Zim Israel Navigation Co.,                                        _____    _________________________          616 F.2d 422, 427 (9th Cir. 1980).  The Price court reasoned that                                                  _____          construing  the watercraft  exclusion  to preclude  coverage  for          activities on the vessel would deny coverage to the stevedore and          the cargo transport company,  in violation of the purpose  of the          endorsement, which was to provide coverage for such operations to          both companies.  Id.                            ___               7    Additionally,   Price  is   inapposite   here,  as   an                                    _____          endorsement to  this  policy specifically  distinguishes  between          vessels above and under 26 feet in length.                                         -7-          governmental unit of such nation."  Black's Law Dictionary 1407                                              ______________________          (6th ed. 1990).  To interpret the policy exclusion to exclude          coverage for accidents that occur between Florida and Puerto Rico          as "states" creates a result that is perplexing at best, given          the enterprise at hand.  The district court's rationale was that          coverage for incidents occurring in international waters was not          intended at all under the AIICO policy, but rather that the          endorsement was intended to restrict coverage to Puerto Rico          itself, on the ground that coverage for the voyage and Florida          portions was intended to be obtained by the companies actually          engaged in each of those legs of the transportation operation,          i.e., Sea Barge and Maduro, respectively.  As with the watercraft          ____          exclusion, we prefer not to rest our decision on this ground.                We therefore turn to the policy terms we do see as clearly          indicating that the loss that occurred here was not contemplated          under the AIICO policy, specifically Endorsements 1 and 13.               Endorsement 1 of the AIICO policy, "Named Insured," provides          that the named insured under the policy is Ayala "and/or any          subsidiary, associated, affiliated, newly acquired, or controlled          corporation and/or company as may now be constituted or hereafter          formed, and over which the named insured maintains ownership or          majority interest."  Fireman's Fund maintains that Sea Barge          falls within the category of companies covered due to Ayala's          "ownership interest" in Sea Barge.  However, the facts do not          support this assertion:  Ayala owned only 20% of the outstanding                                         -8-          shares of Sea Barge stock, which can be seen as neither ownership          nor a majority interest.               Endorsement 13 of the AIICO policy, "Additional Insured,"          lends additional credence to the view that the occurrence in          question was not intended to be covered by the policy.  This          endorsement states that:                     the unqualified word 'insured' also includes                    the below mentioned entities, but only with                    respect to their liability arising out of                    operations performed by the named insured.                     Such coverage as is afforded under this                    clause shall only apply when contract                    conditions between the named insured and                    their principals so stipulate and then only                    insofar as is necessary to meet the                    requirements of such contract conditions.                                The list following this statement includes Sea Barge, as well as          nine other companies.  It strains credulity to suggest that          Ayala, or AIICO, intended all ten companies listed (including Sea          Barge) to thereby gain unlimited coverage under the policy;          rather, coverage is specifically limited to that required by          contracts between those listed and Ayala.  While Fireman's Fund          maintains that the contract in question between Ayala and Sea          Barge must be the Shareholders' Agreement, we conclude that the          contracts the endorsement anticipates are discrete contracts          between Ayala and the listed companies.  Therefore, here the          relevant contract must be the stevedoring contract between Ayala          and Sea Barge.  To read the endorsement otherwise overlooks both          logic and the language of the endorsement.                 Our conclusion that straightforward construction of the          policy's terms indicates that the loss that occurred was not                                         -9-          contemplated as a covered one is further buttressed by our          examination of the parties' intent, as evidenced by key documents          and by sworn testimony.  See In re San Juan DuPont Plaza Hotel                                   ___ _________________________________          Fire Litig., 802 F.Supp. 624, 637 (D.P.R. 1992), aff'd, 989 F.2d          ___________                                      _____          26 (1st Cir. 1993) (terms of policy must be interpreted according          to parties' purpose and intent).                 As noted above, the two major documents in this case are the          original Shareholders' Agreement, and the stevedoring contract          between Sea Barge and Ayala.  The Shareholders' Agreement creates          an interlocking structure of responsibility for the three forming          companies, with the duties of each clearly specified.  In          general, these duties are distinct -- Ayala was to handle Puerto          Rico-based stevedoring activities, Zapata those relating to the          tugs and barges, and Maduro the Florida-based activities.           Article II, section 2.02(vi) of the Agreement stipulates that all          parties shall cooperate with Sea Barge in obtaining cargo and          cargo legal liability insurance, and that each policy will name          all parties, in addition to Sea Barge, as additional insureds.8                 Both Lemuel Toledo Campos, the insurance broker who advised          Ayala, and Hernan F. Ayala-Parsi, the executive vice president of          Ayala, stated in their affidavits that the intent of the          insurance provisions in the Shareholders' Agreement was to avoid          duplication of insurance costs by preventing any concurrent          coverage.  Ayala-Parsi also stated that the parties' intent in                                        ____________________               8    Ayala and Maduro were  required under section 2.02(vii)          to obtain separate liability insurance covering their stevedoring          activities as provided to Sea Barge.                                         -10-          the Agreement was that losses at sea were to be covered by Sea          Barge's insurance, and that the AIICO policy's terms were          consistent with this intent.                 The Stevedoring Agreement, the other major document here, is          narrowly directed at structuring the stevedoring relationship          between Sea Barge and Ayala.  Insofar as it addresses insurance          coverage, it provides that Ayala will maintain worker's          compensation insurance, as well as public liability insurance and          property damage insurance "arising out of operations performed          hereto."  It further contains a limitation of liability clause          providing that Sea Barge shall indemnify and hold harmless Ayala          for any losses due to unseaworthiness or negligence of Sea Barge          employees, and limiting Ayala's liability to losses caused by its          own negligence, and then only as a stevedore and not as a          bailee.9  The Agreement therefore appears to create a          relationship between Ayala and Sea Barge under which Ayala's          responsibilities to maintain insurance and its liability are          narrowly circumscribed.                Indeed, it is apparent from the testimony presented that          AIICO and Ayala, the parties to the insurance policy in question,          understood and intended that the AIICO policy would not extend to          Sea Barge's activities other than in the limited circumstances                                        ____________________               9    Additionally, Article XIV of the Stevedoring Agreement,          the Custody Clause, provides that Sea  Barge would be responsible          for goods from the time they  were received by it at the terminal          facilities  at the port of  loading until they  were delivered or          dispatched from the port of unloading.                                           -11-          set forth in the Stevedoring Agreement.10  Toledo Campos stated          that the scope of Endorsement 1 of the AIICO policy was intended          to include only those companies Ayala fully owned or held a          majority interest in, and that the coverage of Sea Barge and the          other companies listed in Endorsement 13 was limited to that          required by contracts between the listed parties and Ayala.           Ulises Seijo, a general adjuster for AIICO, confirmed in his          affidavit that Endorsement 1 applies only to those companies          which Ayala owned or had a majority interest in, and he          specifically stated, "It [the endorsement] does not apply to Sea          Barge."                 Having reached the conclusion that the loss which occurred          was not of the type covered or intended to be covered by the          AIICO policy, we do not reach the second prong of the analysis          noted above as to which policy is primary, and may draw our          efforts to a close at this point.  We therefore affirm the          district court.                                      CONCLUSION                                      __________               As the loss at sea of the nineteen containers was not within          the purview of the coverage provided by the AIICO policy, we          conclude that the district court correctly granted summary          judgment for AIICO.            Affirmed.           ________                                        ____________________               10   No  testimony to the  contrary has been  brought to our          attention.                                           -12-